NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 LYNN Z. SMITH,
                                                                  Civ. No. 18-14350
                       Appellant,
                                                                  OPINION
 V.
                                                                                RECEIVED
 CAROLL. KNOWLTON, ESQ.,
                                                                                        OCT 1 7 2018
                       A   ellee.                                                  AT8:30          ....-·M
                                                                                      WILLIAM T, WALSH
                                                                                           CLE!Rk'
THOMPSON, U.S.D.J.

                                         INTRODUCTION

        This matter comes before the Court on the Application filed by Appellant Lynn Z. Smith

("Appellant") to proceed informa pauperis, pursuant to 28 U.S.C. § 1915. (ECF No. 1-2.) For

the reasons stated herein, Appellant's Application is denied.

                                       LEGAL STANDARD

        In considering an application to proceed in Jonna pauperis, the court generally conducts a

two-step analysis. See Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). First, the court

determines whether the plaintiff is eligible to proceed under 28 U.S.C. § 1915(a). To satisfy this

initial inquiry, the litigant must file an application that includes an affidavit of indigence stating

the individual's total income, assets, and inability to pay filing fees. See§ 1915(a)(l); Glenn v.

Hayman, 2007 WL 432974, at *7 (D.N.J. Jan. 30, 2007). Second, the court determines whether

the complaint should be dismissed. A complaint may be subject to sua sponte dismissal if the

complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks money

damages from defendants who are immune from such relief. See§ 1915(e)(2)(B); Roman, 904

F .2d at 194 n.1. As under Rule 12(b)(6) of the Federal Rules of Civil Procedure, "[t]o survive
v'




     dismissal, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

     relief that is plausible on its face." Schreane v. Seana, 506 F. App'x 120, 122 (3d Cir. 2012) (per

     curiam) (citations omitted).

                                                DISCUSSION

             In this case, Appellant has not filed an affidavit of indigence stating her income, assets,

     and inability to pay filing fees. See Application to Proceed In Forma Pauperis-Non Prisoner

     (AO 239), http://www.njd.uscourts.gov/forms/application-proceed-forma-pauperis-non-prisoner-

     ao-239 (last visited Oct. 15, 2018) (providing an appropriate template for the required affidavit).

     Instead, Appellant attaches to her Application previous grants by other courts allowing her to

     proceed in Jonna pauperis. (ECF No. 1-2.) She adds that her ''underlying financial condition is

     basically the same or worse" than it was previously. (Id.) However, Appellant's financial

     situation cannot be assessed properly without an affidavit as required by§ 1915(a). Appellant's

     Application therefore fails at step one, and the Court need not consider step two of the inquiry.

                                                DISCUSSION

             For the foregoing reasons, Appellant's Application to proceed informa pauperis is

     denied. An appropriate Order will follow.



     Date:
